UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01027 Name of Registrant: Vanguard World Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: February 28 Date of reporting period: May 31, 2016 Item 1: Schedule of Investments Vanguard U.S. Growth Fund Schedule of Investments As of May 31, 2016 Market Value Shares ($000) Common Stocks (94.5%)1 Consumer Discretionary (20.2%) * Amazon.com Inc. 328,233 237,244 Home Depot Inc. 957,217 126,467 * Liberty Interactive Corp. QVC Group Class A 4,181,048 112,805 * TripAdvisor Inc. 1,329,779 90,079 * Liberty Global plc 1,743,116 62,979 * O'Reilly Automotive Inc. 208,423 55,113 Lowe's Cos. Inc. 594,305 47,622 L Brands Inc. 693,770 47,558 NIKE Inc. Class B 768,616 42,443 Dollar General Corp. 455,700 40,967 DR Horton Inc. 1,275,441 38,977 Starbucks Corp. 638,699 35,058 Lennar Corp. Class A 755,712 34,438 Tesla Motors Inc. 144,581 32,275 * Discovery Communications Inc. 1,190,139 31,860 * Priceline Group Inc. 25,068 31,694 * Chipotle Mexican Grill Inc. Class A 58,775 25,976 Harman International Industries Inc. 315,304 24,669 * AutoZone Inc. 30,917 23,565 Ross Stores Inc. 434,302 23,192 Netflix Inc. 211,925 21,737 VF Corp. 341,600 21,289 Las Vegas Sands Corp. 459,055 21,227 * Liberty Global plc Class A 562,511 21,010 Harley-Davidson Inc. 423,556 19,649 * Discovery Communications Inc. Class A 661,314 18,418 Under Armour Inc. 443,407 15,506 * Under Armour Inc. Class A 355,433 13,410 Wyndham Worldwide Corp. 189,622 12,779 Industria de Diseno Textil SA ADR 629,788 10,580 Dunkin' Brands Group Inc. 203,897 8,827 Walt Disney Co. 86,256 8,558 ^ Wayfair Inc. 206,516 8,504 Marriott International Inc./MD Class A 120,150 7,935 McDonald's Corp. 53,710 6,556 CarMax Inc. 96,382 5,172 Shake Shack Inc. Class A 51,553 1,974 JD.com Inc. ADR 32,395 797 Consumer Staples (5.3%) Walgreens Boots Alliance Inc. 1,338,167 103,574 Estee Lauder Cos. Inc. Class A 690,133 63,340 Monster Beverage Corp. 392,422 58,863 Mondelez International Inc. Class A 1,038,131 46,187 Kroger Co. 879,600 31,455 PepsiCo Inc. 265,378 26,848 CVS Health Corp. 155,732 15,020 Costco Wholesale Corp. 65,098 9,685 Brown-Forman Corp. Class B 44,236 4,338 Colgate-Palmolive Co. 61,283 4,315 Energy (0.4%) Schlumberger Ltd. 224,500 17,129 Concho Resources Inc. 41,671 5,056 Apache Corp. 33,175 1,896 * Cobalt International Energy Inc. 662,380 1,484 Financials (8.9%) Intercontinental Exchange Inc. 450,887 122,244 Crown Castle International Corp. 1,276,778 115,944 Equinix Inc. 231,541 83,818 * Markel Corp. 52,690 50,214 MarketAxess Holdings Inc. 344,004 48,140 American Tower Corporation 350,148 37,039 Marsh & McLennan Cos. Inc. 490,686 32,420 MSCI Inc. Class A 297,056 23,702 * Affiliated Managers Group Inc. 119,800 20,788 First Republic Bank/CA 278,994 20,202 Moody's Corp. 179,900 17,745 M&T Bank Corp. 100,368 11,994 American Express Co. 116,856 7,684 TD Ameritrade Holding Corp. 187,930 6,140 Morgan Stanley 204,208 5,589 Interactive Brokers Group Inc. 112,900 4,536 Health Care (16.1%) Allergan plc 666,448 157,115 * Celgene Corp. 1,388,519 146,516 * Biogen Inc. 444,210 128,701 Bristol-Myers Squibb Co. 1,605,197 115,093 Novo Nordisk A/S ADR 1,412,806 79,174 UnitedHealth Group Inc. 454,755 60,787 DENTSPLY SIRONA Inc. 939,939 58,427 * Cerner Corp. 932,311 51,846 * Illumina Inc. 310,699 44,999 Medtronic plc 460,269 37,042 * Edwards Lifesciences Corp. 370,678 36,512 * Regeneron Pharmaceuticals Inc. 83,868 33,457 Zoetis Inc. 562,700 26,683 * IDEXX Laboratories Inc. 304,172 26,636 Gilead Sciences Inc. 205,870 17,923 * IMS Health Holdings Inc. 580,111 15,147 BioMarin Pharmaceutical Inc. 123,598 11,081 ABIOMED Inc. 98,510 9,783 Alexion Pharmaceuticals Inc. 60,901 9,190 Waters Corp. 61,715 8,489 Shire plc ADR 41,615 7,747 ^ Juno Therapeutics Inc. 146,900 6,380 Genomic Health Inc. 203,823 5,462 Alnylam Pharmaceuticals Inc. 62,926 4,513 Vertex Pharmaceuticals Inc. 36,994 3,446 Seattle Genetics Inc. 45,430 1,837 Industrials (7.3%) Nielsen Holdings plc 1,971,752 105,272 * Verisk Analytics Inc. Class A 491,595 39,028 Fortune Brands Home & Security Inc. 639,785 37,536 Equifax Inc. 290,175 36,484 Union Pacific Corp. 412,200 34,703 * TransDigm Group Inc. 129,327 34,083 TransUnion 912,343 30,199 * IHS Inc. Class A 241,451 29,682 AMETEK Inc. 493,272 23,588 * Stericycle Inc. 235,267 23,054 Lockheed Martin Corp. 85,006 20,081 Danaher Corp. 196,803 19,357 Watsco Inc. 134,441 18,046 Kansas City Southern 146,601 13,648 JB Hunt Transport Services Inc. 132,323 10,946 Boeing Co. 69,012 8,706 Wabtec Corp./DE 111,300 8,612 NOW Inc. 436,642 7,571 Information Technology (34.7%) * Facebook Inc. Class A 2,133,458 253,476 Alphabet Inc. Class C 337,947 248,634 Visa Inc. Class A 2,688,835 212,257 MasterCard Inc. Class A 2,158,635 207,013 Microsoft Corp. 2,945,550 156,114 Alphabet Inc. Class A 199,482 149,382 Apple Inc. 1,481,964 147,989 PayPal Holdings Inc. 3,469,521 131,113 QUALCOMM Inc. 2,268,948 124,611 * Electronic Arts Inc. 1,500,094 115,132 * eBay Inc. 3,069,779 75,087 * Adobe Systems Inc. 698,809 69,511 Intuit Inc. 508,995 54,289 * salesforce.com Inc. 645,173 54,007 * Workday Inc. Class A 479,432 36,360 * ServiceNow Inc. 507,597 36,359 * FleetCor Technologies Inc. 223,637 33,297 CDW Corp./DE 776,935 33,066 * Alibaba Group Holding Ltd. ADR 402,272 32,986 Global Payments Inc. 384,888 29,902 Texas Instruments Inc. 483,100 29,276 * Red Hat Inc. 372,447 28,850 * Alliance Data Systems Corp. 126,142 28,028 * Cognizant Technology Solutions Corp. Class A 431,312 26,500 Accenture plc Class A 130,400 15,514 ^ Zillow Group Inc. 465,932 13,363 ^ GrubHub Inc. 388,290 9,936 Tencent Holdings Ltd. 434,910 9,691 Tableau Software Inc. Class A 136,500 7,022 Palo Alto Networks Inc. 40,273 5,254 Splunk Inc. 83,132 4,776 Zillow Group Inc. Class A 27,624 808 Materials (1.3%) Sherwin-Williams Co. 126,125 36,714 Eagle Materials Inc. 263,196 20,614 Martin Marietta Materials Inc. 100,741 19,044 PPG Industries Inc. 157,600 16,970 Other (0.0%) *,2 WeWork Class A PP 52,398 2,630 3 Vanguard Growth ETF 3,100 335 Telecommunication Services (0.3%) * SBA Communications Corp. Class A 195,841 19,467 Total Common Stocks (Cost $4,771,159) Preferred Stocks (1.6%) *,2 Uber Technologies PP 1,408,784 68,709 *,2 WeWork Pfd. D1 PP 260,418 13,071 *,2 WeWork Pfd. D2 PP 204,614 10,270 *,2 Pinterest Prf G PP 1,596,475 10,026 *,2 Cloudera, Inc. Pfd. 300,088 5,426 Total Preferred Stocks (Cost $45,428) Convertible Preferred Stocks (0.2%) *,2 Airbnb Inc. (Cost $11,928) 128,123 15,324 Coupon Temporary Cash Investments (4.0%)1 Money Market Fund (3.6%) 4,5 Vanguard Market Liquidity Fund 0.523% 242,684,924 242,685 Face Maturity Amount Date ($000) Repurchase Agreement (0.2%) Bank of America Securities, LLC (Dated 5/31/16, Repurchase Value $15,500,000, collateralized by Government National Mortgage Assn. 3.500%, 3/20/45, with a value of $15,810,000) 0.300% 6/1/16 15,500 15,500 U.S. Government and Agency Obligations (0.2%) 6,7 Federal Home Loan Bank Discount Notes 0.572% 7/6/16 5,000 4,998 6,7 Federal Home Loan Bank Discount Notes 0.335% 7/22/16 10,000 9,995 Total Temporary Cash Investments (Cost $273,177) Total Investments (100.3%) (Cost $5,101,692) Other Assets and Liabilities-Net (-0.3%)5 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $8,232,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 96.9% and 1.6%, respectively, of net assets. 2 Restricted securities totaling $125,456,000 represents 1.8% of net assets. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $8,383,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $6,897,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. PP—Private Placement A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. U.S. Growth Fund Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of May 31, 2016, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 6,473,936 9,691 2,630 Preferred Stocks — — 107,502 Convertible Preferred Stocks — — 15,324 Temporary Cash Investments 242,685 30,493 — Futures Contracts—Assets 1 9 — — Futures Contracts—Liabilities 1 (174) — — Total 6,716,456 40,184 125,456 1 Represents variation margin on the last day of the reporting period. The determination of Level 3 fair value measurements is governed by documented policies and procedures adopted by the board of trustees. The board has designated a pricing review committee, as an agent of the board, to ensure the timely analysis and valuation of Level 3 securities held by the fund in accordance with established policies and procedures. The pricing review committee employs various methods for calibrating valuation approaches, including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. All valuation decisions made by the pricing review committee are reported to the board on a quarterly basis for review and ratification. The board reviews the adequacy of the fair value measurement policies and procedures in place on an annual basis. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended May 31, 2016. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stocks, Preferred Stocks, and Convertible Preferred Stocks Amount Valued Based on Level 3 Inputs ($000) Balance as of August 31, 2015 106,035 Change in Unrealized Appreciation (Depreciation) 19,421 Balance as of May 31, 2016 125,456 Net change in unrealized appreciation (depreciation) from investments still held as of May 31, 2016, was $19,421,000. U.S. Growth Fund The following table provides quantitative information about the significant unobservable inputs used in fair value measurement as of May 31, 2016: Security Type Fair Value Valuation Technique Unobservable Input Amount ($000) Common Stocks 2,630 Market Approach Recent Market $50.192 Transaction Preferred Stocks 107,502 Market Approach Recent Market 50.192 Transaction Recent Market Transaction 48.772 Comparable Company Approach 18.080 Comparable 6.280 Company Approach Convertible 15,324 Market Approach Comparable 119.600 Preferred Stocks Company Approach E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). U.S. Growth Fund At May 31, 2016, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini S&P 500 Index June 2016 1,449 151,776 2,165 E-mini S&P Mid-Cap 400 Index June 2016 94 14,023 931 3,096 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At May 31, 2016, the cost of investment securities for tax purposes was $5,101,692,000. Net unrealized appreciation of investment securities for tax purposes was $1,780,569,000, consisting of unrealized gains of $1,967,858,000 on securities that had risen in value since their purchase and $187,289,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard International Growth Fund Schedule of Investments As of May 31, 2016 Market Value Shares ($000) Common Stocks (98.7%)1 Australia (0.7%) Brambles Ltd. 8,481,440 78,601 Amcor Ltd. 3,421,164 40,194 Orica Ltd. 3,443,000 33,759 Brazil (0.9%) Raia Drogasil SA 5,577,249 89,116 BM&FBovespa SA - Bolsa de Valores Mercadorias e Futuros 12,567,800 55,368 Banco Bradesco SA Preference Shares 5,032,500 31,753 Telefonica Brasil SA Preference Shares 2,257,600 26,171 Canada (2.5%) Toronto-Dominion Bank 5,042,277 219,594 Canadian Pacific Railway Ltd. 577,967 74,803 Suncor Energy Inc. 2,338,884 64,601 Gildan Activewear Inc. 1,635,500 48,728 Bank of Nova Scotia 955,000 46,710 ShawCor Ltd. 1,569,000 37,653 First Quantum Minerals Ltd. 5,000,000 32,790 China (13.5%) Tencent Holdings Ltd. 39,628,700 883,080 * Baidu Inc. ADR 3,791,332 676,905 * Alibaba Group Holding Ltd. ADR 7,600,608 623,250 * Ctrip.com International Ltd. ADR 5,754,467 263,324 New Oriental Education & Technology Group Inc. ADR 3,301,491 139,488 * JD.com Inc. ADR 4,233,914 104,197 *,2 Internet Plus Holdings Ltd. 18,638,108 71,943 * China Pacific Insurance Group Co. Ltd. 20,549,400 70,615 CNOOC Ltd. 26,763,000 31,864 Denmark (2.4%) * Genmab A/S 906,214 163,788 Novozymes A/S 3,172,000 150,928 Novo Nordisk A/S Class B 1,871,763 104,751 Chr Hansen Holding A/S 1,508,200 95,616 France (4.4%) L'Oreal SA 978,915 184,200 Essilor International SA 1,313,021 171,542 Kering 983,955 158,975 Schneider Electric SE 1,681,034 108,675 Danone SA 860,525 60,454 ^ Societe Generale SA 1,397,000 57,646 Airbus Group SE 914,000 56,875 ^ TOTAL SA 1,044,851 50,675 Sanofi 590,723 48,553 ^ Publicis Groupe SA 670,000 48,537 Germany (8.2%) SAP SE 3,147,515 254,918 *,3 Zalando SE 8,631,658 253,183 BASF SE 2,874,396 222,241 Fresenius Medical Care AG & Co. KGaA 1,702,815 147,886 Bayerische Motoren Werke AG 1,572,032 132,840 GEA Group AG 2,144,983 99,526 Continental AG 426,615 91,603 HeidelbergCement AG 1,046,393 89,587 *,2,4 Home24 AG 23,630 66,927 Bayer AG 649,000 61,809 *,^,3 Rocket Internet SE 2,558,215 57,539 MTU Aero Engines AG 548,000 51,798 *,2 HelloFresh 2,151,234 49,858 adidas AG 295,000 37,766 ^ HUGO BOSS AG 603,000 37,114 * MorphoSys AG 604,515 33,928 *,2 CureVac GmbH 12,600 29,930 *,^ AIXTRON SE 3,130,112 19,710 Hong Kong (4.9%) AIA Group Ltd. 123,737,400 726,599 Jardine Matheson Holdings Ltd. 2,765,725 157,646 Hong Kong Exchanges and Clearing Ltd. 4,582,630 109,736 Techtronic Industries Co. Ltd. 12,200,000 48,993 India (2.4%) Housing Development Finance Corp. Ltd. 7,692,900 141,446 HDFC Bank Ltd. 5,800,790 101,847 Idea Cellular Ltd. 52,437,143 89,507 Zee Entertainment Enterprises Ltd. 12,596,830 82,945 *,2 ANI Technologies 1,231 51,182 *,2,3 Flipkart G Series 338,176 34,714 *,2,3 Flipkart H Series 135,569 14,463 Indonesia (0.2%) Bank Mandiri Persero Tbk PT 75,060,100 49,726 Ireland (0.8%) Kerry Group plc Class A 1,782,700 160,931 Israel (1.5%) *,^ Check Point Software Technologies Ltd. 2,404,636 204,322 Teva Pharmaceutical Industries Ltd. ADR 2,093,232 108,576 Italy (2.8%) ^ Fiat Chrysler Automobiles NV 33,048,917 236,059 ^ Ferrari NV 3,683,415 156,303 EXOR SPA 3,114,856 118,232 ^ Intesa Sanpaolo SPA (Registered) 34,122,801 87,569 Japan (12.4%) SoftBank Group Corp. 7,665,200 427,060 SMC Corp. 1,352,500 341,651 M3 Inc. 10,534,700 300,831 Rakuten Inc. 19,991,600 212,621 Bridgestone Corp. 4,950,800 169,442 Sumitomo Mitsui Financial Group Inc. 5,181,700 167,418 Kubota Corp. 7,171,600 104,385 Sekisui Chemical Co. Ltd. 7,826,300 101,415 KDDI Corp. 2,998,200 86,980 Pigeon Corp. 2,913,900 78,650 Tokio Marine Holdings Inc. 2,127,000 73,006 Japan Tobacco Inc. 1,813,000 71,497 ORIX Corp. 4,884,500 67,348 Keyence Corp. 101,000 63,598 Toyota Motor Corp. 1,227,000 63,449 MISUMI Group Inc. 4,100,000 62,429 Astellas Pharma Inc. 4,437,440 60,296 Suntory Beverage & Food Ltd. 1,222,500 57,189 SBI Holdings Inc. 4,470,400 46,253 Suzuki Motor Corp. 1,634,600 41,651 FANUC Corp. 258,900 39,431 Luxembourg (0.3%) *,2 Spotify Technology SA 26,474 59,000 Mexico (0.2%) Grupo Financiero Banorte SAB de CV 9,940,521 51,979 Netherlands (1.6%) ASML Holding NV 2,148,173 214,279 Akzo Nobel NV 962,326 65,252 ING Groep NV 5,172,000 64,001 Norway (1.3%) Statoil ASA 8,042,413 127,137 Schibsted ASA Class A 1,760,994 54,627 Schibsted ASA Class B 1,760,994 52,217 DNB ASA 3,826,713 48,952 Other (0.2%) 5 Vanguard FTSE All-World ex-US ETF 1,128,434 49,324 Peru (0.1%) Credicorp Ltd. 126,716 17,766 Portugal (0.3%) Jeronimo Martins SGPS SA 3,627,182 58,799 Singapore (0.2%) DBS Group Holdings Ltd. 3,690,748 41,531 South Africa (0.2%) Sasol Ltd. 1,150,000 34,786 South Korea (1.9%) *,^ Celltrion Inc. 1,951,529 162,113 NAVER Corp. 248,730 150,022 Samsung Electronics Co. Ltd. 49,700 53,795 Hankook Tire Co. Ltd. 955,000 41,015 Spain (4.8%) Industria de Diseno Textil SA 18,131,315 612,559 Banco Bilbao Vizcaya Argentaria SA 29,698,313 196,645 ^ Banco Popular Espanol SA 71,441,840 117,625 ^ Distribuidora Internacional de Alimentacion SA 12,745,795 76,214 * Banco Popular Espanol SA Rights Exp. 06/11/2016 71,441,840 17,806 Sweden (5.1%) ^ Atlas Copco AB Class A 12,605,874 325,761 Svenska Handelsbanken AB Class A 22,936,064 293,764 Investment AB Kinnevik 8,819,732 214,742 ^ Assa Abloy AB Class B 5,586,355 115,973 ^ Elekta AB Class B 8,638,260 68,117 ^ Alfa Laval AB 3,483,662 52,676 Investment AB Kinnevik 8,819,732 18,927 Switzerland (4.4%) Nestle SA 3,458,213 255,561 Roche Holding AG 850,456 223,377 Syngenta AG 375,554 147,677 Cie Financiere Richemont SA 2,061,828 121,530 Novartis AG 907,000 72,081 Lonza Group AG 411,191 71,026 LafargeHolcim Ltd. 988,500 44,497 Taiwan (1.1%) Taiwan Semiconductor Manufacturing Co. Ltd. 48,491,000 232,016 Thailand (0.6%) Kasikornbank PCL (Foreign) 25,403,256 124,964 United Kingdom (11.8%) ARM Holdings plc 20,289,788 290,628 Rolls-Royce Holdings plc 32,389,110 290,429 Prudential plc 12,778,412 254,766 ^ Royal Dutch Shell plc Class A 5,824,946 141,561 Reckitt Benckiser Group plc 1,289,796 128,411 Vodafone Group plc 33,213,182 110,923 Aggreko plc 6,818,283 110,894 Diageo plc 3,725,942 101,104 Lloyds Banking Group plc 96,639,659 100,597 BHP Billiton plc 8,318,325 98,038 Standard Chartered plc 12,113,392 92,535 Burberry Group plc 5,827,453 90,489 Capita plc 5,799,519 89,162 Unilever plc 1,520,000 69,236 Carnival plc 1,384,294 68,132 GlaxoSmithKline plc 3,237,792 67,666 *,2 Skyscanner 366,415 54,168 WPP plc 2,343,263 54,040 *,^ Ocado Group plc 12,833,540 50,296 Ultra Electronics Holdings plc 1,720,000 43,096 Inchcape plc 4,370,000 43,051 Intertek Group plc 943,000 42,796 Spectris plc 1,650,000 40,038 G4S plc 14,450,000 39,011 Barclays plc 14,765,339 38,859 HSBC Holdings plc 1 — United States (7.0%) * Amazon.com Inc. 861,531 622,706 * Illumina Inc. 2,127,202 308,083 *,^ Tesla Motors Inc. 1,178,679 263,116 MercadoLibre Inc. 1,215,300 165,888 Samsonite International SA 21,190,000 63,409 ResMed Inc. 994,000 58,706 Total Common Stocks (Cost $18,312,227) Preferred Stock (0.2%) *,2,4 You & Mr. Jones (Cost $44,800) 44,800,000 Coupon Temporary Cash Investments (5.4%)1 Money Market Fund (5.4%) 6,7 Vanguard Market Liquidity Fund 0.523% 1,143,640,350 1,143,640 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 8,9 Federal Home Loan Bank Discount Notes 0.450% 8/19/16 4,900 4,896 8 Federal Home Loan Bank Discount Notes 0.511% 10/12/16 1,100 1,098 Total Temporary Cash Investments (Cost $1,149,633) Total Investments (104.3%) (Cost $19,506,660) Other Assets and Liabilities-Net (-4.3%)7,10 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $843,442,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.0% and 5.1%, respectively, of net assets. 2 Restricted securities totaling $476,985,000, representing 2.2% of net assets. 3 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2016, the aggregate value of these securities was $359,899,000, representing 1.7% of net assets. 4 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 5 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Includes $922,391,000 of collateral received for securities on loan. 8 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 9 Securities with a value of $4,896,000 have been segregated as initial margin for open futures contracts. 10 Cash of $748,000 has been segregated as initial margin for open forward currency contracts. ADR—American Depositary Receipt. International Growth Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
